                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.        EDCV 18-00620-WDK (KKx)                                         Date       January 10, 2019
 Title           United States of America v. Deborah Cotter




 Present: The                  Kenly Kiya Kato, United States Magistrate Judge
 Honorable
                      Deb Taylor                                              RS-4 01-10-19
                     Deputy Clerk                                        Court Reporter / Recorder
                    Attorney Present for                        Attorney Present for Defendant/Judgment
                Plaintiff/Judgment Creditor:                                    Debtor:
                     Homan Mobasser                                                  None
 Proceedings:               ORDER TO SHOW CAUSE


        Defendant and judgment debtor, Deborah Cotter is ordered to appear on February 21, 2019,
at 10:00 a.m. before this Court, located in Courtroom 4, 3rd floor, United States Courthouse, 3470 12th
Street, Riverside, California 92501, and show cause why she should not be held in contempt of Court for
her failure to attend a judgment debtor examination on January 10, 2019, 10:00 a.m.




cc: Deborah Cotter
    15981 Greyrock Street
    Victorville, CA 92395




                                                         Initials of Deputy Clerk:    dts




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
